Exhibit 10.30.8
1/3
(WELLS FARGO LOGO) [d80115d8011504.gif]
CONFIRMATION OF TERMINATION
OF SWAP TRANSACTION

       
To:
  Ashford Hospitality Limited Partnership (“Counterparty”)
Attention:
  Randy Medina
Email:
  rmedina@chathamfinancial.com
 
   
From:
  Wells Fargo Bank, N.A. (“Wells Fargo”)
Telephone:
  (704) 383-4599
Fax:
  (704) 383-9139
Email:
  inboundconfirms@wellsfargo.com
 
   
Ref. No:
  2420215
 
   
Date:
  November 04, 2010

Dear Randy Medina:
Reference is made to that certain Transaction with a Trade Date of March 12,
2008, an Effective Date of March 13, 2008 and a Termination Date of March 13,
2013 (“Reference Transaction”), which Reference Transaction is evidenced by a
Confirmation between Wells Fargo and the Counterparty (as the same may have been
amended or modified prior to the date hereof, the “Reference Confirmation”).
This confirms that, as of October 19, 2010 (the “Unwind Date”), the parties have
terminated the Reference Transaction, together with their remaining obligations
to make any further payments under the Reference Transaction for any future
Payment Date occurring after the Unwind Date as described in the Reference
Confirmation, subject to any Termination Fee as provided below. The obligation
of either party to make any payment under the Reference Transaction for any
Payment Date occurring on or prior to the Unwind Date (including overdue
interest thereon, whether accruing before or after the Unwind Date) shall
survive such termination, and any such payment has not been included in any such
Termination Fee.
Termination Fee:
At Counterparty’s request, the value to either party of terminating the
Reference Transaction on the Unwind Date has been rolled over into another
Transaction as reflected in an adjustment to the Fixed Rate thereof without
either party agreeing to pay or receive a termination fee for such early
termination of the Reference Transaction (“Termination Fee”). The other
Transaction is evidenced by a Confirmation dated November 04, 2010 between Wells
Fargo and Counterparty (Wells Fargo reference number 7614901). Accordingly,
neither party shall be obligated to pay a Termination Fee for the termination of
the Reference Transaction.

     
Wells Fargo Contacts:
  Settlement and/or Rate Resets:
 
  1-800-249-3865

Wells Fargo: 2420215

 



--------------------------------------------------------------------------------



 



2/3

     
 
  1-704-383-8429
 
   
 
  Documentation:
 
  Tel:  (704) 383-4599
 
  Fax:  (704) 383-9139
 
   
 
  Collateral:
 
  Tel:  (704) 427-5785
 
  Fax:  (704) 427-5480
 
  Email:  collateral.mgmt@wachovia.com
 
   
 
  Please quote transaction reference number.

Documentation:
This Confirmation is a binding and complete contract between the parties,
provided that if the Reference Transaction was governed by a master agreement
(however described) between the parties (“Master Agreement”), this Confirmation
is a Confirmation under the Master Agreement and supplements, forms part of and
will be governed by the Master Agreement. Unless otherwise provided in the
Master Agreement, this Confirmation is governed by the law (and not the law of
conflicts) of the State of New York.
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning
it to us.

                  Very truly yours,         Wells Fargo Bank, N.A.         -s-
Tracey Bissell [d80115d8011502.gif]
 
  By:  

 
   
 
  Name: Tracey Bissell    
 
  Title: Vice President    
 
                Ref. No. 2420215    

Accepted and Confirmed as of date first
written above:
Ashford Hospitality Limited Partnership
Wells Fargo: 2420215

 



--------------------------------------------------------------------------------



 



3/3

         
By:
  Ashford OP General Partner LLC    
 
       
By:


-s- David Brooks [d80115d8011503.gif]    
Name:  David Brooks
   
Title:    Vice President
   

Wells Fargo: 2420215

 